Name: Twenty-fifth Commission Directive 78/974/EEC of 16 November 1978 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-11-25

 Avis juridique important|31978L0974Twenty-fifth Commission Directive 78/974/EEC of 16 November 1978 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 330 , 25/11/1978 P. 0030 - 0033 Greek special edition: Chapter 03 Volume 23 P. 0055 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 247 , 9 . 9 . 1978 , P . 25 . TWENTY-FIFTH COMMISSION DIRECTIVE OF 16 NOVEMBER 1978 AMENDING THE ANNEX TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 78/974/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY TWENTY-FOURTH COMMISSION DIRECTIVE 78/743/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES FOR THE CONTENTS OF THE ANNEXES TO BE REGULARLY AMENDED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS SOME USES OF ANTIBIOTICS OR ANTI-OXIDANTS ALREADY INCLUDED IN ANNEX II HAVE BEEN WIDELY TESTED IN SEVERAL MEMBER STATES ; WHEREAS , THEREFORE , THEY SHOULD BE AUTHORIZED SUBJECT TO CERTAIN CONDITIONS AT COMMUNITY LEVEL ; WHEREAS THE USE OF CERTAIN ANTIBIOTICS , COCCIDIOSTATS , EMULSIFIERS , STABILIZERS , TRACE ELEMENTS , NON-PROTEIN NITROGEN COMPOUNDS , GROWTH PROMOTERS AND BINDERS , INCLUDED IN ANNEX II , REQUIRES FURTHER EXAMINATION ; WHEREAS , THEREFORE , THEIR PERIOD OF AUTHORIZATION AT NATIONAL LEVEL SHOULD BE EXTENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS FOLLOWS : 1 . IN ANNEX I : ( A ) IN PART A ' ANTIBIOTICS ' : ( AA ) POSITION NO E 700 ' BACITRACIN ZINC ' IS SUPPLEMENTED AS FOLLOWS : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // NAME ; DESCRIPTION // ANIMAL SPECIES // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // // // // LAYING HENS // // 15 // 100 // ( BB ) POSITION NO E 712 ' FLAVOPHOSPHOLIPOL ' IS SUPPLEMENTED AS FOLLOWS : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // NAME ; DESCRIPTION // ANIMAL SPECIES // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // // // // LAYING HENS // // 2 // 5 // ( CC ) THE FOLLOWING POSITION IS ADDED : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // NAME ; DESCRIPTION // ANIMAL SPECIES // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // E 713 // TYLOSIN // C45H77O17N ( MACROLIDE ) // PIGLETS // FOUR MONTHS // 5 // 40 // // // // PIGS // OVER FOUR MONTHS TO SIX MONTHS // 5 // 20 // ( B ) IN PART B ' ANTI-OXIDANTS ' THE FOLLOWING POSITION IS ADDED : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // NAME ; DESCRIPTION // ANIMAL SPECIES // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // // E 310 // PROPYL GALLATE // ALL ANIMAL SPECIES // // // 100 ALONE OR WITH THE OTHER GALLATES // ALL FEEDINGSTUFFS // 2 . IN ANNEX II : ( A ) IN PART A ' ANTIBIOTICS ' : ( AA ) IN POSITION NO 16 ' FLAVOPHOSPHOLIPOL ' , THE DATE ' 31 DECEMBER 1978 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 30 JUNE 1979 ' ; ( BB ) THE WORDING OF POSITION NO 21 ' VIRGINIAMYCIN ' AND POSITION NO 22 ' AVOPARCIN ' SHALL BE REPLACED BY THE FOLLOWING : // // // // CHEMICAL // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // NAME ; DESCRIPTION // ANIMAL SPECIES // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFF // OTHER PROVISIONS // PERIOD OF AUTHORIZATION // // 21 // VIRGINIAMYCIN // I . C28H35N3O7 // PIGLETS // FOUR MONTHS // 5 // 50 // // // II . C43H49N7010 // CALVES // 16 WEEKS // 5 // 50 // // 31 DECEMBER 1979 // 22 // AVOPARCIN // // CHICKENS FOR FATTENING // // 5 // 15 // // // // PIGLETS // FOUR MONTHS // 5 // 40 // // 31 DECEMBER 1979 // // // // PIGS // OVER FOUR MONTHS TO SIX MONTHS // 5 // 20 // ( B ) IN PART B ' COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES ' : THE DATE ' 31 DECEMBER 1978 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1979 ' IN THE FOLLOWING POSITIONS : NO 16 METICLORPINDOL/METHYLBENZOQUATE , NO 19 3,5-DINITROSALICYLIC ACID ( 5-NITROFURFURYLIDENE ) HYDRAZIDE . ( C ) IN PART C ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' : THE DATE ' 31 DECEMBER 1978 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1979 ' IN THE FOLLOWING POSITIONS : NO 1 POLYETHYLENE GLYCOL ESTERS , NO 4 1,2-PROPANEDIOL , NO 5 1,3-BUTANEDIOL . ( D ) IN PART D ' PRESERVATIVES ' : ( AA ) THE DATE ' 31 DECEMBER 1978 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1979 ' IN THE FOLLOWING ITEMS : NO 1 FUMARIC ACID , NO 2 MALIC ACID , NO 3 HYDROCHLORIC ACID , NO 4 SULPHURIC ACID , NO 5 FORMALDEHYDE , NO 6 ETHYL P-HYDROXYBENZOATE ( E 214 ), NO 7 SODIUM ETHYL P-HYDROXYBENZOATE ( E 215 ), NO 8 PROPYL P-HYDROXYBENZOATE ( E 216 ), NO 9 SODIUM PROPYL P-HYDROXYBENZOATE ( E 217 ), NO 10 METHYL P-HYDROXYBENZOATE ( E 218 ), NO 11 SODIUM METHYL P-HYDROXYBENZOATE ( E 219 ), NO 16 SODIUM NITRITE ( E 250 ); ( BB ) THE WORDS ' FOR ENSILAGE ONLY ' ARE ENTERED IN THE COLUMN HEADED ' OTHER PROVISIONS ' OPPOSITE THE FOLLOWING POSITIONS : NO 2 MALIC ACID , NO 3 HYDROCHLORIC ACID , NO 4 SULPHURIC ACID . ( E ) IN PART DA ' TRACE ELEMENTS ' , THE DATE ' 31 DECEMBER 1978 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1979 ' IN POSITION NO 3 ' COPPER ' . ( F ) IN PART DB ' NON-PROTEIN NITROGEN COMPOUNDS ' , THE DATE ' 31 DECEMBER 1978 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1979 ' IN THE FOLLOWING POSITIONS : NO 1 CYANURIC ACID , NO 2 TRIURET . ( G ) IN PART F ' GROWTH PROMOTORS ' , THE DATE ' 31 DECEMBER 1978 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1979 ' IN THE FOLLOWING POSITIONS : NO 2 CARBADOX , NO 3 OLAQUINDOX . ( H ) IN PART G ' BINDERS , ANTI-CAKING AGENTS AND COAGULANTS ' , THE DATE ' 31 DECEMBER 1978 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 31 DECEMBER 1979 ' IN THE FOLLOWING POSITIONS : NO 1 SILICA , NO 2 SILICATES , FREE OF ASBESTOS , WITH THE EXCEPTION OF CALCIUM SILICATES . ARTICLE 2 THE MEMBER STATES SHALL , NOT LATER THAN 30 JUNE 1979 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 ( 1 ). THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 NOVEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT